                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                                           Case No. 16-cr-20460
v.
                                                           HON. MARK A. GOLDSMITH
EDWIN MILLS, et al.,

            Defendants.
______________________________/

                           ORDER
DENYING DEFENDANT CARLO WILSON’S MOTION LIMITING USE OF MENTAL
                COMPETENCY EVIDENCE (Dkt. 999)

       This matter is before the Court on Defendant Carlo Wilson’s motion for an order that any

confidential matters disclosed for purposes of a mental competency evaluation and hearing cannot

be used against him for any other purposes (Dkt. 999). The Government has filed a response in

opposition to the motion (Dkt. 1017), to which Wilson replied (Dkt. 1036).1 For the reasons

discussed below, the Court denies the motion.

       On June 25, 2019, Wilson filed a motion for a mental competency hearing under 18 U.S.C.

§ 4241 (Dkt. 965). In support of that motion, Wilson submitted a report from Dr. George W.

Woods, Jr., in which Dr. Woods opines that Wilson is not presently competent to stand trial (Dkt.

965-1). The Court granted the motion on July 3, 2019, finding that there was reasonable cause to

believe Wilson may presently be suffering from a mental disease or defect rendering him mentally

incompetent to stand trial, and it directed the U.S. Marshals Service to transport Wilson to

Metropolitan Correctional Center (“MCC”) Chicago for a mental competency evaluation. See


1
  Because oral argument will not aid the Court’s decisional process, Wilson’s motion will be
decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).

                                                1
7/3/2019 Order at 1-2 (Dkt. 976). For purposes of that evaluation, the Court also ordered the

following:

        (1) That a psychiatrist or psychologist at MCC Chicago be directed to examine the
        mental condition of Wilson, see id. §§ 4241(a),(b), 4247(b);

        (2) That the examining psychiatrist or psychologist prepare, as soon as practical, a
        written report that includes (1) Wilson’s history and present symptoms; (2) a
        description of the psychiatric, psychological, and medical tests that were employed
        and their results; (3) the examiner’s findings; and (4) the examiner’s opinions as to
        diagnosis, prognosis, and whether Wilson is suffering from a mental disease or
        defect rendering him mentally incompetent to the extent that he is unable to
        understand the nature and consequences of the proceedings against him or to assist
        properly in his defense, see 18 U.S.C. §§ 4241(b), 4247(c); and

        (3) That the examiner shall promptly file the written report with this Court and
        provide copies of the report to defense counsel and the attorney for the government,
        see id. § 4247(c). The report may be used by any party for purposes of a
        competency hearing, detention hearing, or any other purpose the Court may order.

Id. at 1-2.

        Wilson now seeks to limit the use of any disclosures he makes during the course of the

mental competency evaluation, as well as various protections from disclosure to the Government

of certain information Wilson’s counsel provides to the evaluators at MCC Chicago. The Court

will address Wilson’s requests in turn.

        A. Limiting Use of Wilson’s Statements Elicited During the Evaluation and
           Derivative Evidence for the Purpose of Determining Mental Competency Only

        To protect his Fifth and Sixth Amendment rights, Wilson argues that “any and all

information” elicited from him during the mental competency evaluation, including statements and

evidence derived from those statements, “be limited in use to the competency proceeding and that

it not be used in any other way or at any other stage of the proceedings.” Def. Mot. at 5. In support

of this request, Wilson primarily relies on Rule 12.2(c) and caselaw applying that rule. See

generally id. at 7-15. Rule 12.2, however, “does not deal with the issue of mental competency to



                                                 2
stand trial.” Fed. R. Crim. P. 12.2 advisory committee note. Because Wilson’s situation is

controlled entirely by 18 U.S.C. § 4241, the specific protections afforded by Rule 12.2 are

inapplicable. United States v. Thompson, 462 F. App’x 561, 565 (6th Cir. 2012).

       Nevertheless, the Fifth Amendment may still preclude the use of Wilson’s mental

competency evaluation evidence at trial. See United States v. Nguyen, 962 F. Supp. 1221, 1225

(E.D. Cal. 1997). Thus, the Court agrees with Wilson that, in accordance with his privilege against

self-incrimination under the Fifth Amendment, the Government’s use of any evidence derived

from the mental competency evaluation is limited to determining whether Wilson is competent to

stand trial, unless Wilson uses that evidence during either the guilt or penalty phase of the trial.

See id.; see also Savino v. Murray, 82 F.3d 593, 604 (4th Cir. 1996) (“[A] defendant has no Fifth

Amendment protection against the introduction of mental health evidence in rebuttal to the

defense’s psychiatric evidence.”). Although Wilson states that he “has not endorsed a mental

defense at trial,” see Def. Reply at 3, Wilson has not expressly stated that he will not use any

mental competency evidence outside the context of the competency hearing.

       Moreover, while a criminal defendant has a Sixth Amendment right to the assistance of

counsel before submitting to any mental health examination that represents a “critical stage” of

that defendant’s prosecution, Estelle v. Smith, 451 U.S. 454, 468-470 (1981), in this context, the

right “at most requires that defense counsel be informed of the ‘nature and scope’ of the evaluation

and put ‘on notice’ that he would have to anticipate the prosecution’s use of the mental exam if he

raised a ‘mental status defense.’” Thompson, 462 F. App’x at 564 (quoting Buchanan v. Kentucky,

483 U.S. 402, 424-425 (1987)). Here, both of those preconditions are met, so there could be no

Sixth Amendment violation.




                                                 3
          Until Wilson has affirmatively decided whether he will use any mental competency

evidence outside the context of the competency hearing, his request for an order limiting the use

of such evidence at this juncture is premature and denied without prejudice.

          B. Additional Safeguards

          Wilson also requests five additional safeguards “to ensure the integrity of the competency

proceedings and to protect Mr. Wilson’s constitutional rights.” Def. Mot. at 5-6.

          First, Wilson requests that MCC Chicago “provide defense counsel, only, copies of Mr.

Wilson’s central, medical and psychological files from the date of his detention at the facility up

to the date that he is transferred back to any facility in Michigan.” Def. Mot. at 5-6. Wilson does

not explain why production of these files is necessary for purpose of this Court determining

whether Wilson is mentally incompetent at a subsequent hearing. Nor does Wilson discuss the

necessity of limited disclosure based on the unknown contents of these files. To the extent Wilson

is concerned about any potential incriminating evidence contained in those files being used against

him in a subsequent proceeding, he should file a motion in limine at that time. This request is

denied.

          Second, Wilson requests that “the production of records to defense counsel be made every

two weeks for the time he is at MCC-Chicago.” Def. Mot. at 6. Again, without knowing why

these records must be produced, Wilson cannot (and did not) explain why bi-weekly production is

necessary for determining whether Wilson is mentally incompetent. This request is denied.

          Third, Wilson requests that the evaluators at MCC Chicago “be prevented from speaking

with the United States Attorney’s Office for the Eastern District of Michigan, its agents or counsel

for the Department of Justice about the assessment and treatment of Mr. Wilson.” Def. Mot. at 6.

Wilson provides no authority for this request. Nor does he explain why communication between



                                                  4
his counsel and MCC Chicago is permitted, but such communication with the Government

threatens the integrity of the competency proceedings. This request is denied.

       Fourth, Wilson requests that MCC Chicago “be required to deliver to the Court and counsel

for Mr. Wilson only any and all reports regarding Mr. Wilson’s competency so as to permit defense

counsel 7 days to file any ex parte Fifth and Sixth Amendment constitutional objections to the

report and prior to any disclosure to the Government.” Def. Mot. at 6. Because the Court has

already ordered that an examiner at MCC Chicago prepare a psychiatric or psychological report

following an evaluation, Wilson’s request is inconsistent with the plain language of § 4247(c),

which states that the examiner’s report “shall be filed with the court with copies provided to the

counsel for the person examined and to the attorney for the Government.” 18 U.S.C. § 4247(c)

(emphasis added). Moreover, the proper method of ensuring his Fifth Amendment rights are

protected is to file a motion in limine. Thompson, 462 F. App’x at 564. This request is denied.

       Fifth, Wilson requests that “any disclosures by defense counsel to an examiner at MCC-

Chicago are not allowed to be used for any purpose other than to determine whether Mr. Wilson

is presently able to assist counsel and rationally able to communicate with counsel about his case.”

Def. Mot. at 6. Although this request is similar to the one addressed in Section A of this order,

Wilson provides no caselaw that disclosures made by defense counsel, as opposed to the defendant,

cannot be used for purposes beyond a mental competency hearing. Nevertheless, this limitation

may well be reasonable. However, like his other request limiting the use of mental competency

evidence, this request is premature and denied without prejudice.2



2
  Wilson requests for the first time in his reply brief that his testimony or interview upon which
the mental competency examiner’s report is based be video recorded under 18 U.S.C. § 4247(f).
See Def. Reply at 7. Section 4247(f), however, only allows the Court to “order a videotape record
made of the defendant’s testimony or interview upon which the periodic report is based pursuant
to subsection (e)” (emphasis added). And the “periodic reports” under § 4247(e) are prepared on
                                                 5
       Accordingly, for the reasons discussed above, Wilson’s motion to limit the use of

competency information (Dkt. 999) is denied without prejudice as to limiting Wilson’s or his

counsel’s statements and disclosures used in the determination of Wilson’s competency. The

motion is denied with prejudice in all other respects.

       SO ORDERED.

Dated: August 19, 2019                                     s/Mark A. Goldsmith
       Detroit, Michigan                                   MARK A. GOLDSMITH
                                                           United States District Judge




a semiannual basis for persons who have been committed under § 4241. 18 U.S.C.
§ 4247(e)(1)(A); 18 U.S.C. § 4241(d) (providing that if the defendant is found to be incompetent,
“the court shall commit the defendant to the custody of the Attorney General”). This request is
denied.

                                                 6
